Title: From Thomas Jefferson to Thomas Claxton, 27 May 1805
From: Jefferson, Thomas
To: Claxton, Thomas


                  
                     Sir 
                     
                     Washington May 27. 05.
                  
                  Your favor of the 24th. was recieved last night. the purchase of the 2. doz. desert knives with silver blades, the silver Castors in preference to plated, and the sallad dishes, is approved. the knife sent on for a model is therefore not returned. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               